Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 9-11, 22-26, 30-31 were previously withdrawn.
Applicant is incorrectly listing claim 34 as withdrawn.  Claim 34 was never withdrawn and was rejected previously and is rejected herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-8, 17-21, 27, 29, 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-18, 20-22 of copending Application No. 16/219126 and further in view of Brostow (US PG Pub 20130061632), hereinafter referred to as Brostow.
This is a provisional nonstatutory double patenting rejection.

Claim 1 is rejected in view of claims 1, 3-18, 20-22.  Claim 1 only differs from the claims of the co-pending application in that the co-pending claim does not teach cooling an inlet gas in a propane pre-cooling heat exchanger to form the cooled inlet gas.

Brostow teaches that upstream of separation of heavy hydrocarbons from natural gas that the first heat exchanger is a propane heat exchanger (110) which cools the feed gas upstream of a second heat exchanger (114) and then separation (paragraph 61, 64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow provide a propane heat exchanger upstream of the heat exchanger (12) of the co-pending application independent claims since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown to be obvious by Brostow that it is old and well known to use multiple stages of heat exchange to prepare a natural gas stream including a propane heat exchanger and then cooling against other streams of the system in order to ensure the feed stream is at the temperature necessary for separation.

In view of the modification of the independent claims of the co-pending claims, claim 2 is also rejected in view of all of the claims of the co-pending claims.

Claim 3 is rejected in view of claim 5 of the co-pending claims.
Claim 7 is rejected in view of claim 3 of the co-pending claims.
Claim 8 is rejected in view of claim 4 of the co-pending claims.
Claim 17 is rejected in view of claim 6 of the co-pending claims.
Claim 18 is rejected in view of claim 7 of the co-pending claims.
Claim 19 is rejected in view of claim 8 of the co-pending claims.
Claim 20 is rejected in view of claim 9 of the co-pending claims.

Claim 21 is rejected in view of claims 1, 3-18, 20-22.  Claim 21 only differs from the claims of the co-pending application in that the co-pending claim does not teach a propane pre-cooling heat exchanger configured to cool an inlet gas.

Brostow teaches that upstream of separation of heavy hydrocarbons from natural gas that the first heat exchanger is a propane heat exchanger (110) which cools the feed gas upstream of a second heat exchanger (114) and then separation (paragraph 61, 64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow provide a propane heat exchanger upstream of the heat exchanger (12) of the co-pending application independent claims since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown to be obvious by Brostow that it is old and well known to use multiple stages of heat exchange to prepare a natural gas stream including a propane heat exchanger and then cooling against other streams of the system in order to ensure the feed stream is at the temperature necessary for separation.

Claim 27 is rejected in view of claim 14 of the co-pending claims.

Claim 29 is rejected in view of claims 1, 3-18, 20-22.  Claim 29 only differs from the claims of the co-pending application in that the co-pending claim does not teach a propane pre-cooling heat exchanger configured to cool an inlet gas.

Brostow teaches that upstream of separation of heavy hydrocarbons from natural gas that the first heat exchanger is a propane heat exchanger (110) which cools the feed gas upstream of a second heat exchanger (114) and then separation (paragraph 61, 64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow provide a propane heat exchanger upstream of the heat exchanger (12) of the co-pending application independent claims since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown to be obvious by Brostow that it is old and well known to use multiple stages of heat exchange to prepare a natural gas stream including a propane heat exchanger and then cooling against other streams of the system in order to ensure the feed stream is at the temperature necessary for separation.

Claim 35 is rejected in view of claim 20 of the co-pending claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 17-21, 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta et al. (US PG Pub 20020157538), hereinafter referred to as Foglietta and further in view of Cuellar et al. (US PG Pub 20060000234), hereinafter referred to as Cuellar and Brostow.

With respect to claim 1, Foglietta teaches a method for removing heavy hydrocarbons from a feed gas, the method comprising (Figure 1, abstract); 
separating the cooled inlet gas to produce the feed gas and a feed liquid (feed gas that has been cooled 40 via 12 is separated in 14 into 42 and 44); 
feeding, into an absorber, the feed gas (42 is fed as 42a to absorber 18, paragraph 37) a reflux stream (70, paragraph 38), wherein the absorber produces an absorber bottom product stream and an absorber overhead product stream (46 and 45); depressurizing and feeding the absorber bottom product stream to a stripper to produce a stripper bottom product stream and a stripper overhead product stream (45 is expanded at 23 and fed to column 22 which acts as a stripper as stream 48, paragraph 39); and pressurizing and feeding the stripper overhead product stream back to the absorber as the reflux stream (the overhead from the stripper 60 is in part pressurized 27 and then fed as 70 as the reflux, paragraph 41, which meets the limitation).

Foglietta does not teach cooling an inlet gas in a propane pre-cooling heat exchanger to form the cooled inlet gas.

Brostow teaches that upstream of separation of heavy hydrocarbons from natural gas that the first heat exchanger is a propane heat exchanger (110) which cools the feed gas upstream of a second heat exchanger (114) and then separation (paragraph 61, 64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow provide a propane heat exchanger upstream of the heat exchanger (12) of Foglietta since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown to be obvious by Brostow that it is old and well known to use multiple stages of heat exchange to prepare a natural gas stream including a propane heat exchanger and then cooling against other streams of the system in order to ensure the feed stream is at the temperature necessary for separation.

Foglietta does not teach where there are two reflux streams where the stripper overhead form the second reflux stream fed below the top reflux stream and feeding a portion of the absorber overhead product stream back to the absorber as the top reflux stream.

Cuellar (Figure 9) teaches the use of two reflux stream, one (50c) formed of the top of the of the absorber column and a second formed of the top stream of the absorber column (48, ultimately becoming 53a, paragraphs 56 and 29).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Cuellar to have provided a top reflux above the reflux of Foglietta formed of part of the overhead product stream of the absorber since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing two reflux streams at different heights would allow for an increase in separation in the column and a higher recovery of heavier hydrocarbons in the liquid stream from the column through the use of additional reflux that would not be realized with only a single reflux stream.  Only part of the overhead would be used as reflux as in Cuellar and the other part would be utilized as in Foglietta still for cooling the heat exchangers.

With respect to claim 2, Foglietta as modified teaches feeding the feed liquid to the stripper (stream 44 is passed as stream 58 and stream 53 to the stripper 22 as seen in the figure), expanding the feed gas before feeding the feed gas to the absorber, wherein the feed gas is passed to a lower portion of the absorber (42 is expanded at 16 before being passed to the lower potion of 18).

With respect to claim 3, Foglietta as modified teaches wherein expanding the feed gas comprises expanding the feed gas in a turboexpander (expansion at 16 is isentropic and can be via turboexpander, paragraph 32/37).

With respect to claim 5, Foglietta as modified teaches further comprising: after passing the inlet gas through the propane pre-cooling heat exchanger, passing the inlet gas through a first heat exchanger (after passing through the propane heat exchanger as modified the feed gas is passed through heat exchanger 12 as seen in the figure), wherein the first heat exchanger is configured to cross-exchange the inlet gas with a part of the absorber overhead product stream (overhead 46 not used as reflux would passed as stream 46 via 12).

With respect to claim 6, Foglietta does not teach wherein the propane pre-cooling heat exchanger is part of a propane pre-cooling train of a LNG liquefaction plant, the method further comprising: locating the propane pre-cooling train to a NGL extraction train that contains the absorber and the stripper.

Brostow (Figure 1) teaches that in a system for producing liquid natural gas (129, paragraph 66) that the first step is using the propane cooling system (110, paragraph 51 which can be multiple stages of cooling) and then sending the cooled stream to a natural gas liquids removal system (118, 136) before ultimately liquefying the stream.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow had a series of propane cooling stages upstream of the heat exchanger (12) of Foglietta where the system is part of an overall LNG liquefaction plant where the final overhead stream (50) is liquefied to form LNG since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing liquefying the stream as opposed to providing it as a sales gas would allow it to be transported over large distances after production giving it more flexibility of sales and use.


With respect to claim 8, Foglietta as modified teaches wherein the inlet gas has less than 2 gallons per thousand cubic feet of C3+ components (the feed gas has 1441 lb moles/hr of C3+ which is 6.35 mol% of the feed, which would result in the being less than 2 thousand gallons per cubic feet which would be 7.1 mol% based on a cubic foot of propane having 0.0278 gallons Source: National Propane Association: NPGA).

With respect to claim 17, Foglietta as modified teaches at least partially condensing the portion of the absorber overhead product stream prior to feeding the portion of the absorber overhead product stream back to the absorber (as the stream is a reflux stream it would be condensed otherwise it would not be able to act as reflux, labeled as subcooled reflux stream 53a, paragraph 29 of Cuellar, as the stream is formed of an overhead vapor product, at least partial condensation would be required for operation to be performed).

With respect claim 18, Foglietta as modified teaches further comprising: cooling and at least partially condensing a portion of the stripper overhead product stream prior to feeding the stripper overhead product stream back to the absorber (68 is at least partially condensed in 20 to form reflux, paragraph 41).

With respect to claim 19, Foglietta as modified teaches wherein the absorber is operated at a higher pressure than the stripper (column 22 is operated below the pressure of absorber 18, paragraph 51).
	With respect to claim 20, Foglietta as modified teaches wherein the top reflux stream and the second reflux stream comprise primarily methane (stream 50 and 70 are primarily methane, Table 1, 50 and the reflux from the absorber would have the same composition as they are each just formed of a split of the stream).

With respect to claim 21, Foglietta teaches a system for removing heavy hydrocarbons from a feed gas, the system comprising (Figure 1, abstract):
an absorber (absorber 18), wherein the absorber is configured to receive a reflux stream (reflux stream 70, paragraph 38) and a receive an expanded feed gas stream at a bottom portion of the absorber (expanded gas 42a, paragraph 37 is fed to absorber), and produce an absorber bottom product stream and an absorber overhead product stream (46 and 45);
a stripper (column 22, which acts as the stripper), wherein the stripper is configured to receive a feed liquid and the absorber bottom product stream and produce a stripper overhead product stream and a stripper bottom product stream (liquid 44 is passed as both streams 58 and 53 to 22 and the bottom stream 45 is passed as stream 48 to 22 as seen in the figure);
a pressure reduction valve configured to reduce a pressure of the absorber bottom product stream between the absorber and the stripper (45 is passed to expansion in 23, where the expanding can be a valve, paragraph 32); and
a compressor configured to pressurize the stripper overhead product stream from the stripper to form a compressed stripper overhead product stream, wherein the compressed stripper overhead product stream is configured to pass back to the absorber as the reflux stream (overhead of 60 is in pat compressed at 27 and passed as reflux to 70 to 18, paragraph 41).

Foglietta does not teach a propane pre-cooling heat exchanger configured to cool an inlet gas.

Brostow teaches that upstream of separation of heavy hydrocarbons from natural gas that the first heat exchanger is a propane heat exchanger (110) which cools the feed gas upstream of a second heat exchanger (114) and then separation (paragraph 61, 64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow provide a propane heat exchanger upstream of the heat exchanger (12) of Foglietta since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown to be obvious by Brostow that it is old and well known to use multiple stages of heat exchange to prepare a natural gas stream including a propane heat exchanger and then cooling against other streams of the system in order to ensure the feed stream is at the temperature necessary for separation.


Foglietta does not teach that there are two reflux streams with the reflux from the stripper being sent to a lower point on the absorber and a top reflux formed from the overhead product of the absorber.


Cuellar (Figure 9) teaches the use of two reflux stream, one (50c) formed of the top of the of the absorber column and a second formed of the top stream of the absorber column (48, ultimately becoming 53a, paragraphs 56 and 29).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Cuellar to have provided a top reflux above the reflux of Foglietta formed of part of the overhead product stream of the absorber since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing two reflux streams at different heights would allow for an increase in separation in the column and a higher recovery of heavier hydrocarbons in the liquid stream from the column through the use of additional reflux that would not be realized with only a single reflux stream.  Only part of the overhead would be used as reflux as in Cuellar and the other part would be utilized as in Foglietta still for cooling the heat exchangers.

With respect to claim 29, Foglietta teaches a system for removing heavy hydrocarbons from a feed gas, the system comprising (Figure 1, abstract), 
an absorber section and a stripper section, wherein the absorber section is configured to operate at a pressure higher than the stripper section (absorber 18 and column 22 which acts as the stripper, where the absorber operates at a higher pressure, paragraph 51),wherein the absorber section comprises:
an absorber (absorber 18), wherein the absorber is configured to receive a reflux stream (reflux stream 70, paragraph 38) and a receive an expanded feed gas stream at a bottom portion of the absorber (expanded gas 42a, paragraph 37 is fed to absorber), and produce an absorber bottom product stream and an absorber overhead product stream (46 and 45);
a stripper (column 22, which acts as the stripper), wherein the stripper is configured to receive a feed liquid and the absorber bottom product stream and produce a stripper overhead product stream and a stripper bottom product stream (liquid 44 is passed as both streams 58 and 53 to 22 and the bottom stream 45 is passed as stream 48 to 22 as seen in the figure);
a pressure reduction valve configured to reduce a pressure of the absorber bottom product stream between the absorber and the stripper (45 is passed to expansion in 23, where the expanding can be a valve, paragraph 32); and
a compressor configured to pressurize the stripper overhead product stream from the stripper to form a compressed stripper overhead product stream, wherein the compressed stripper overhead product stream is configured to pass back to the absorber as the reflux stream (overhead of 60 is in pat compressed at 27 and passed as reflux to 70 to 18, paragraph 41).

Foglietta does not teach a propane pre-cooling heat exchanger configured to cool an inlet gas.

Brostow teaches that upstream of separation of heavy hydrocarbons from natural gas that the first heat exchanger is a propane heat exchanger (110) which cools the feed gas upstream of a second heat exchanger (114) and then separation (paragraph 61, 64).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow provide a propane heat exchanger upstream of the heat exchanger (12) of Foglietta since it has been shown that combining prior art elements to yield predictable results is obvious whereby it can be shown to be obvious by Brostow that it is old and well known to use multiple stages of heat exchange to prepare a natural gas stream including a propane heat exchanger and then cooling against other streams of the system in order to ensure the feed stream is at the temperature necessary for separation.


Foglietta does not teach that there are two reflux streams with the reflux from the stripper being sent to a lower point on the absorber and a top reflux formed from the overhead product of the absorber.

Cuellar (Figure 9) teaches the use of two reflux stream, one (50c) formed of the top of the of the absorber column and a second formed of the top stream of the absorber column (48, ultimately becoming 53a, paragraphs 56 and 29).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Cuellar to have provided a top reflux above the reflux of Foglietta formed of part of the overhead product stream of the absorber since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing two reflux streams at different heights would allow for an increase in separation in the column and a higher recovery of heavier hydrocarbons in the liquid stream from the column through the use of additional reflux that would not be realized with only a single reflux stream.  Only part of the overhead would be used as reflux as in Cuellar and the other part would be utilized as in Foglietta still for cooling the heat exchangers.

With respect to claim 34, Foglietta does not teach a LNG liquefaction plant, wherein the propane pre-cooling heat exchanger is absent from the LNG liquefaction pand is located upstream of the absorber for cooling the inlet gas.

Brostow (Figure 1) teaches that in a system for producing liquid natural gas (129, paragraph 66) that the first step is using the propane cooling system (110, paragraph 51 which can be multiple stages of cooling) and then sending the cooled stream to a natural gas liquids removal system (118, 136) before ultimately liquefying the stream.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow for after separating the natural gas liquids from the stream of Foglietta to have liquefied the natural gas stream (which portion of the system would be considered an LNG liquefaction plant) since it has been shown that combining prior art elements to yield predictable results is obvious whereby liquefying the natural gas would allow for flexibility of transport, sales and use.  As the propane pre-cooling heat exchanger is already upstream the absorber, it would not be considered part of the LNG liquefaction plant.

 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta/Cuellar/Brostow and further in view of Cuellar (US PG Pub 20060032269), hereinafter referred to as Wilkinson. 

With respect to claim 7, Foglietta as modified does not teach the combined mass flow rate of the feed liquid and absorber bottoms stream is less than 10% of a mass flowrate of the inlet gas. 

Wilkinson teaches that in various configurations and operational conditions (see Figures 3-6, Tables 2-4) that the ratio between the various stream flow rates including the feed stream and the bottom stream from the inlet gas separator and the bottom stream from the absorber part of the  system is variable depending on what the final product configuration is. 

As such the ratio between the two bottom streams and the feed stream is merely a result effective variable, the general conditions of which have been recognized by the prior art. Specifically as shown by Wilkinson, the ratios between flow streams can be optimized depending on the desired product. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the combined mass flow rate of the feed liquid and the absorber bottoms to be less than 10% of the mass flowrate of the inlet gas as a matter of routine optimization since it has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant has not provided any criticality for the claimed limitation, simply the system may have the configuration (paragraph 178 of instant specification).

Claims 12-16, 28, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta/Cuellar/Brostow and further in view of Pitman (US PG Pub 20060283207), hereinafter referred to as Pitman.

With respect to claim 12, Foglietta does not teach before cooling and feeding the portion of the absorber overhead product stream back to the absorber, the method further comprising: heating the absorber overhead product stream in a cold box to form a heat exchanged absorber overhead product.

Pitman (Figure 2) teaches that to form the top reflux of the system (stream 51c, paragraph 39) is formed by taking the top of the absorber section (stream 38, heating the stream against both the return stream used to form reflux (heat exchangers 22/27) and the feed stream (heat exchanger 10) before compressing said stream (18/25) and splitting the stream into a residue gas stream (52) and a residue gas stream (51) which is used to form the reflux after cooling (22/27).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Pitman to have in order to form the top reflux stream of Foglietta as modified to have after the residue compressor (28) to have split the residue gas stream into the product stream and then to have returned a portion of it back through heat exchange against itself to form said top reflux stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby forming the reflux stream in this way would allow the entire stream to be utilized to provide cooling to the system and then returned only the portion needed as reflux back by cooling against itself to form said reflux.  Thus the cold box where heat exchange takes place is the already existent heat exchange in Foglietta but the modification shown here teahces where the split of the two streams occurs.

With respect to claim 13, Foglietta as modified teaches compressing the absorber overhead product stream to form a residue gas stream at a pressure from about 800 psig to about 900 psig, wherein the portion of the absorber overhead product stream that is fed back to the absorber as the top reflux stream is a portion of the residue gas stream (this is what is occurring as modified by Pitman above, where the pressure is at least above 800 psia, paragraph 18, which would be in the range of 800 psig to about 900 psig as the lowest pressure overlaps).

With respect to claim 14, Foglietta as modified does not teach teaches a second portion of the absorber overhead product stream forms a product freed to a LNG liquefaction plant.

Brostow (Figure 1) teaches that in a system for producing liquid natural gas (129, paragraph 66) that the first step is using the propane cooling system (110, paragraph 51 which can be multiple stages of cooling) and then sending the cooled stream to a natural gas liquids removal system (118, 136) before ultimately liquefying the stream.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow have utilized the residue gas stream not recycled back as reflux in Foglietta as modified where it is liquefied to form LNG since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing liquefying the stream as opposed to providing it as a sales gas would allow it to be transported over large distances after production giving it more flexibility of sales and use.

With respect to claim 15, Foglietta as modified does not teach teaches a second portion of the absorber overhead product stream forms a product freed to a LNG liquefaction plant.

Brostow (Figure 1) teaches that in a system for producing liquid natural gas (129, paragraph 66) that the first step is using the propane cooling system (110, paragraph 51 which can be multiple stages of cooling) and then sending the cooled stream to a natural gas liquids removal system (118, 136) before ultimately liquefying the stream.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Brostow have utilized the residue gas stream not recycled back as reflux in Foglietta as modified where it is liquefied to form LNG since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing liquefying the stream as opposed to providing it as a sales gas would allow it to be transported over large distances after production giving it more flexibility of sales and use.

With respect to claim 16, Foglietta as modified teaches wherein the second portion has a pressure in a range of 800 psig to 900 psig (the pressure is at least above 800 psia, paragraph 18, which would be in the range of 800 psig to about 900 psig as the lowest pressure overlap).

With respect to claim 28, Foglietta does not teach wherein the absorber and the stripper are integrated into a single column.

	Pittman teaches (Figure 1) that a stripper section (19b) and absorber section (19a) (paragraph 27) can be integrated into a single column.  Thus there are two known ways of providing the absorber and stripper columns, one as two columns one as one.

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have based on the teaching of Pittman to have provide the two columns of Foglietta as a single column which integrates both sections since it has been shown that a simple substation of one known element (two columns) for another (one column) to yield predictable results is obvious whereby both have been shown to be obvious they would both have been considered obvious to one having ordinary skill in the art to utilize.  The individual streams as claimed that flowed separately to the two columns would thus flow to the respective sections of the single column in the same relative locations of each individual section for operation.



With respect to claim 36, Foglietta does not teach wherein the absorber and the stripper are integrated into a single column.

	Pittman teaches (Figure 1) that a stripper section (19b) and absorber section (19a) (paragraph 27) can be integrated into a single column.  Thus there are two known ways of providing the absorber and stripper columns, one as two columns one as one.

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have based on the teaching of Pittman to have provide the two columns of Foglietta as a single column which integrates both sections since it has been shown that a simple substation of one known element (two columns) for another (one column) to yield predictable results is obvious whereby both have been shown to be obvious they would both have been considered obvious to one having ordinary skill in the art to utilize.  The individual streams as claimed that flowed separately to the two columns would thus flow to the respective sections of the single column in the same relative locations of each individual section for operation.


Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foglietta/Cuellar/Brostow and further in view of Yao et al. (US Patent No. 6116050) and as evidenced by Natural Gas Liquid Recovery of the Handbook of Natural Gas Transmission and Processing (Elsevier, 2006, Pages 365-400).

With respect to claim 28, Foglietta does not teach wherein the stripper has an internal diameter less than 30% of an internal diameter of the absorber. 
Yao teaches the diameter of the deethanizer as 9 ft (Table, Figure 2 or 5) which is smaller than cited prior art of 12 ft (Table, Figure 1) and by utilizing their optimization method they improved the recovery of the Cat hydrocarbons in the gas feed at least about 99 percent-by-weight, reduced energy consumption, and reduced the size of the de-ethanizer column (Column 4, line 50-59). Yao et al. does no teach the internal diameter the stripper to be 30% of the absorber’s diameter. The applicant fails to provide evidence of the criticality of the claimed subject) the diameter of the stripper less than 30% of the absorber diameter in the disclosure. The optimization of the diameter of each column can be considered Result Effective Variable, therefore, the claim limitation of the ratio of the diameter of the stripper to the diameter of the absorber is regarded as Result Effective Variables: i.e. variable that achieves a recognized result. Based on fundamentals of unit operations and process design, one column diameter can be optimized based on a number of variable including low rate, length to diameter, pressure, fluid velocity, pressure and temperature of the input vapor, one concentration of components, number of internal trays, packing and other process parameters. A fundamental discussion presented in Chapter 1, Natural Gas Liquids Recovery of the Handbook of Natural Gas Transmission and Processing (Elsevier, 2006, Pages 365-400). The most basic relationship between flow rate and column diameter is presented in equation 10-9.
	D= square root (Q._subV/(V_max*07854), where D Is diameter, Q._V is volumetric flow rate, and V_max is maximum vapor velocity

Yao utilized the fundamental knowledge in their invention and optimized the diameter of the deethanizer (stripper) to a smaller diameter than prior art (Table in Column 14, Column 4 line 50-60). Thus, since the general conditions of the claim i.e. the stripper and the absorber having diameters, were disclosed by the prior art of Foglietta as modified, it is not inventive to discover the optimum workable range by routine experimentation and it would have been obvious to one of ordinary skilled in the art before the effective Hing cate of the claimed invention to have the internal diameter of the stripper of the modified invention of Foglietta as modified to being less than 30% of an internal diameter of the absorber as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

With respect to claim 35, Foglietta does not teach wherein the stripper has an internal diameter less than 30% of an internal diameter of the absorber. 
Yao teaches the diameter of the deethanizer as 9 ft (Table, Figure 2 or 5) which is smaller than cited prior art of 12 ft (Table, Figure 1) and by utilizing their optimization method they improved the recovery of the Cat hydrocarbons in the gas feed at least about 99 percent-by-weight, reduced energy consumption, and reduced the size of the de-ethanizer column (Column 4, line 50-59). Yao et al. does no teach the internal diameter the stripper to be 30% of the absorber’s diameter. The applicant fails to provide evidence of the criticality of the claimed subject) the diameter of the stripper less than 30% of the absorber diameter in the disclosure. The optimization of the diameter of each column can be considered Result Effective Variable, therefore, the claim limitation of the ratio of the diameter of the stripper to the diameter of the absorber is regarded as Result Effective Variables: i.e. variable that achieves a recognized result. Based on fundamentals of unit operations and process design, one column diameter can be optimized based on a number of variable including low rate, length to diameter, pressure, fluid velocity, pressure and temperature of the input vapor, one concentration of components, number of internal trays, packing and other process parameters. A fundamental discussion presented in Chapter 1, Natural Gas Liquids Recovery of the Handbook of Natural Gas Transmission and Processing (Elsevier, 2006, Pages 365-400). The most basic relationship between flow rate and column diameter is presented in equation 10-9
D= square root (Q._subV/(V_max*07854), where D Is diameter, Q._V is volumetric flow rate, and V_max is maximum vapor velocity

Yao utilized the fundamental knowledge in their invention and optimized the diameter of the deethanizer (stripper) to a smaller diameter than prior art (Table in Column 14, Column 4 line 50-60). Thus, since the general conditions of the claim i.e. the stripper and the absorber having diameters, were disclosed by the prior art of Foglietta as modified, it is not inventive to discover the optimum workable range by routine experimentation and it would have been obvious to one of ordinary skilled in the art before the effective Hing cate of the claimed invention to have the internal diameter of the stripper of the modified invention of Foglietta as modified to being less than 30% of an internal diameter of the absorber as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.

In view of the amendments, the rejection under 35 USC 112, second paragraph are withdrawn.

Applicant argues, page 18-20 that the claims require “pressurizing and feeding the stripper overhead product stream back to the absorber as the second reflux stream” but the prior art does not teach this as the prior art takes the overhead stream leaving the top of the fractionation column and separates it to form two streams and “only a portion of the overhead stream is then passed back to the ‘absorber’” and thus the limitation is not met as the stream would not be the same composition as the overhead stream from the stripper and thus a different stream.  This is not persuasive.
For the claim to require the entirety of the stream to pass as reflux, the claim would have to specifically recite that the entirety of the stream is sent. The stream ultimately defined as the second overhead stream by Foglietta as modified is a continuation of the overhead stream and thus can be considered the overhead stream and as it is passed to the column meets the limitation.

Applicant further argues that no rationale has been given to modify Foglietta by Brostow (pages 20-22) and that the rejection has been sustained by mere conclusory statements without a purported rationale.  This is not persuasive.

In the rejection above a clear reasoning for obvious is provided.  First, it has been show that combining prior art elements to yield predictable results is obvious.  Second, a specific logical reasoning has been provided in the rejection above whereby “it is old and well known to use multiple stages of heat exchange to prepare a natural gas stream including a propane heat exchanger and then cooling against other streams of the system in order to ensure the feed stream is at the temperature necessary for separation”.  One having ordinary skill in the art would first recognize that it is necessary to provide heat exchangers, including heat exchangers of the known type as taught by Brostow including propane heat exchangers to properly prepare a feed stream so that it is ready for separation within a system.  Brostow provides a known way of doing this and would thus have shown the limitation to be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763